The opinion of the court was delivered by
Nicholls, C. J.
An examination of the evidence in the case satisfies us that the engine, whose price, after being sold by Mrs. Billing-ton, was placed on the first inventory taken, as an asset of the separate estate of her husband George Billington, was properly placed there. There is some conflict of testimony as to the date of its purchase, but we think it was bought in 1875, prior to Billington’s marriage. The entry on the inventory remained unquestioned as to its correctness up to the time that the minor called for an account, and during the intervening period the relatives of the minor specially familiar with the facts of the ease have died. Jackson and his wife were both present when the entry was made, and raised no objection when matters were fresh and disputed claims were susceptible of easy proof. The court erred in decreeing the engine to have been community property, and the price thereof, three hundred dollars, to be community funds, belonging one-half to the opponent and the other half to her mother. The engine was the separate property of George Billington, and the entire price of three hundred dollars belonged to opponent, and tutrix and her husband, W. H. Jackson, are chargeable with and must account for said amount in solido.
We are of the opinion, under the testimony as matters stand, that the residence building upon what is referred to herein throughout as the “home place” was erected upon it by Billington in 1878, after his marriage. There is considerable doubt as to whether the lumber out of which it was constructed, or a portion thereof, did not belong to him prior to bis marriage. Mrs. Billington testifies that the funds with which payment was made were sums received by her husband for work done by him as a mechanic after his marriage. There was no attempt made to contradict that statement, and legal presumption supports it. Succession of Boyer, 33 An. 508. There are several reported cases in our decisions where the court has felt itself justified iu inferring that improvements put up by a husband on his separate property, or paid for during marriage, and individual or sepa*974rate debts paid for during marriage, were paid through funds belonging to his separate estate, but the facts of cases of that character must be exceptional to authorize us to act on such an assumption. An interval elapsed between Billington’s marriage and the erection of the house long enough to have enabled him to realize sufficient money during the period to have met the payments called for, and his means before marriage were not shown to have been so large as to almost necessarily lead us to impute their unexplained disappearance to outlays made for the building, It is possible that the whole sum of eleven hundred and thirty dollars and ten cents, proceeds of bridge, paid at different intervals between May 10, 1878, and January 10, 1880, may have arisen from a debt due to Billington before his marriage, but no evidence was introduced to show the character of the contract under which they were paid, nor the time it was entered into. Of the amount stated seven hundred and eighteen dollars were received by Billington himself after his marriage, and the balance by his widow. The facts of the case should have been shown.
Comparison of the facts of this case with those of Succession of McLellan, 14 An. 763, and Succession of Boyer, 33 An. 509, will show the clear distinction between them under the evidence found in the record.
Buildings and improvements placed by the husband on his separate property during marriage and paid for with community funds do not become the. property of the community — they belong to the husband; but payments so made give rise to a charge in favor of the community against his separate estate. This claim is neither for the cost of the improvements nor is it for the value of the buildings. In the Succession of Ella Roth, 33 An. 541, affirming Mercier vs. Canonge, 12 Rob. 385, we said that “ it was well settled that the recompense due to the community is the enhanced value resulting to the separate property from the estate at the date of the dissolution of the community, and that the result was reached by making an average of the valuations placed by all the several witnesses on the store and land and store together, and on the land or store alone.” See also on this subject, Mrs. Johanna Dillon vs. Luke Dillon, 35 An. 93. The law governing the case is announced in Art. 2408 of the Civil Code as follows:
“ When che separate property of the husband or the wife has been *975increased or improved during the marriage, the other spouse or hisi or her heirs shall be entitled to the reward of one-half of the value-of the increase or amelioration, if it be proved that the value or ameliorations be the result of the common labor expenses or industry, but there shall be no reward due if it be found that the-increase is due only to the ordinary course of things, to the rise in the value of property or the chances of trade.”
We understand that portion of the judgment which decrees “ that an additional item of three hundred dollars be charged on said final account against said minor,” to fix three hundred dollars as being the amount chargeable against the minor for and on account of the-increased value of the home property on account of the building, placed and appellee’s acquiescence in the judgment to that effect, but appellant having taken the ground that the building was separate-property, paid for out of separate funds, has not informed us whether, assuming that her position be not accepted and that she be chargeable with any portion of the price of the improvements, the amount fixed by the court would be satisfactory to her or not;-we therefore fix the amount, as we understand it to have been fixed by the lower court, at three hundred dollars.
Accountants are entitled to repayment for taxes paid on the-property belonging to the succession of Billington after Mrs. Billington’s second marriage; but the evidence in the record on that-subject is not clear and at all satisfactory to us. The tax bills aro made out mostly in the name of Jackson, and the taxes upon the-different properties are so merged together and confused that we are unable with precision to fix how much was due by the succession. Accountants should before making out their account have-separated the taxes so as to show beyond question what particular-portions of the taxes were due upon the property of the succession, and by proper evidence show the correctness of the separation as made. We can not be expected to make calculations and detail work of that character. The items of taxes must be held not proved and the judgment sustaining them reversed, and the matter is left open for future.examination and decision.
The legal charges and costs and attorney’s fees incurred by accountant in the matter of the succession of George Billington should be divided between the minor and accountant equitably according to the extent of the interests of the respective parties, as. *976announced in the Succession of Webre, 49 An. 1491, as the settlement of the husband’s succession carries with it the settlement of the community in which accountant, Mrs. Jackson, is interested— any cost incurred for the special benefit of one or the other of the parties to be charged to that particular party. The costs and attorney’s fees incurred in the matter of the succession of Rachel Billington should have been paid equally by Mrs. Hardie and the minor, Anna Billington. The judgment should be and it is hereby reopened on the subject of costs and attorney’s fees in both, succession to be taken up and disposed of de novo in the District Court. The tutor is entitled to ten per cent, commissions on the amount of the revenues of the minors, not upon the amount of the property or of the property and the revenues. A comparison with’the revenues, as shown by the account when homologated, will fix the amount of the commissions.
Under no circumstances could the expenses of the minor for board, clothing, tuition, etc., exceed her revenues (C. C. 350) so as to leave a “debt” hanging over the minor at the termination of the tutorship which, being enforceable, would, if she were nob prepared to pay it, in all probability sacrifice her property and ruin her. The lawmaker contemplates that expenses of this character should either be met as they spring up by taking from the minor’s revenues or from his capital by authorization of a family meeting under Art. 350, O.O., or that they be not permitted to spring up at all. The minor’s “revenues” under this rule must be taken to be what remains each year, after the payment of taxes of that year.
Accountants have charged the minor with nine hundred and seventy-five dollars on this score. The evidence shows that all the parties are in very moderate circumstances — the step-father keeping a small country store, built by him upon a ten-acre tract of land belonging to the minor, and he and bis wife (opponent’s mother), their four children and opponent herself, all lived together in the residence built upon the place during the first marriage. Opponent is shown to have very seldom left her home, and it is fair to presume that her wants were small, as were the expense's incurred on her account. Living as an inmate of her own home with her mother, step-father and her half brothers and sisters younger than herself, she was very naturally called upon to perform,- and the testimony shows, that she did perform, services *977of various kinds, such as a family so circumstanced would be likely to need from a member of the family. With that factor present it is exceedingly difficult to gauge the proper extent of any claim to be brought against her by her parents. The difficulty in the case is increased by there being a conflict in the testimony as to the extent and continuity of the services rendered by opponent. Several decisions have held that no charge whatever should be made against the child as between her parents and herself. It is intimated that a step-father, standing in lieu of a parent, should govern himself and be governed by the same rule. Succession of Boyer, 36 An. 511; Succession of Gros, 23 An. 106; Walker vs. Barrow, 43 An. 867; Succession of Sutton, 20 An. 151. One brother even who has boarded and given tuition to another brother is supposed to have done so from feelings of natural affection in the absence of special circumstances calculated going to show the contrary. 6 An. 100, Verret vs. Belanger. Accountants have made an “ estimate ” of what they consider proper to be charged to the minor, but have not given the data upon which that estimate is based. What have been the revenues of the minor? The only amount which had taken definite shape up to the time that the judgment of the District Court was rendered was the amount received by accountants from rent received from the property which fell to the minor in the partition of the Rachel Billington estate. The only other source of revenue is the rent of the “ home place,” the extent of which rent is one of the matters in litigation in this suit.
On the account (filed June 21, 1897) accountants charge themselves with four hundred and fifty-five dollars as rent for that property since 1883, or less than thirty-five dollars a year. The court Substantially fixed it at about nina hundred and twenty dollars, or about seventy-five dollars a year, compensating all that amount for board, etc., except the sum of four hundred and sixty dollars. This-would fix the expenses of the minor at about thirty dollars per year for the corresponding time. We think that a reasonable rate if that am Dunt should be found to fall within the minor’s revenues. We think, however, that the rent of the home property is fixed attoo low arate. It consisted of ten acres of land, upon part of which Jackson, after his marriage, constructed a store, which he has used ever since — a fair dwelling with four rooms and a hall down, and two rooms up stairs, a couple of stables and outbuildings. We think the rent of *978property of that character in the country should certainly be worth at least one hundred and fifty dollars a year.
Opponent complains that accountants should have been permitted to have been brought into their account and have considered by the court any matters connected with the succession of Rachel Billing-ton in which she acquired an interest during the tutorship as heir of her grandmother.
The minor being under tutorship- when that succession opened the tutors of the minors finding a will of the deceased in existence detrimental to opponent’s interests came to an amicable settlement with her aunt (her grandmother’s legatee) by which the latter renounced all advantages under the will and consented to take the succession with the minor, share and share alike, and to have the same partitioned. Opponents brought suit for that purpose and the property of the succession was divided in kind. The tutor as such took possession for the minor of the property so allotted to her and were bound to account to her for it at the termination of the tutorship. They placed the same on their account and undertook to account for their administration of it while tutors charging themselves with certain revenues and crediting themselves with various amounts. Whether accounts in respect to these matters be correct or not is a different matter from their right to present their gestión as to this particular property as a part of their general account as tutors. We think they had the right to so present them subject to contest.
Opponent complains that the tutors should have paid any portion of the debts left by Rachel Billington. We see no ground for complaint if the debts were due and the tutors paid for the minor no more than what was really her share of the debts. Art. 1871, O. C., declares that in a partition no partition is made of the passive debts of the succession — that each heir remains bound for the share he takes in the succession.
The debts of the succession of Rachel Billington were small in respect to the value of the property received by the heirs.
Opponent claims that the tutors paid a larger proportion of those debts than the minor was liable for; that they paid in entirety some debts instead of paying the minor’s virile share. There seems to be some ground for that complaint. Some of the taxes paid seem to have covered property other than that received by thé minor, and the mortgage note paid by the tutors seems to have been paid in full *979instead of by contribution. As this case will have to go back we ■think it best to reopen the matters connected with the settlement of the Rachel Billington succession, and leave them open for future ■examination and decision.
Opponent complains that accountants should have been permitted to establish by testimony the amount that Mrs. Billington had during her widowhood paid out for debts of the community, and for the support of opponent and herself out of the five hundred and twenty-three dollars which appeared on the first inventory, as they did not place ■the amounts so expended on the account, so as to notify her of proposed proof on the subject. She insists, however, that'this amount •of five hundred and twenty-three dollars was correctly admitted in the first inventory to belong to the separate estate of her father. The amount in question seems to have been received by Mrs. Billington after her widowhood from Mr. Hardie as part of the “net proceeds of the bridge.” They are that part of the proceeds of the bridge which were turned over after Billington’s death to his widow, the other part having been received by himself during his lifetime.
The fund was that which we have already referred to as having to be taken as a community fund in the absence of evidence to the contrary. We must so consider the part which was turned over to Mrs. Billington. We think the amount was erroneously placed on the first inventory to the credit of the husband’s separate estate. We think that the matter of the expenditure of this amount should be reopened and left open for future examination and adjustment. Opponent was not notified that it should be the subject matter of litigation.
The court erred in decreeing that the store building erected upon the “home place” by W. H. Jackson, should be taken by opponent in place of “rent.” The ownership of thejbuilding was in Jackson— he could not be made to lose or opponent be made to acquire the ■ownership of the same without their respective consent. If “rent” should be found to be due by accountants it will have to be paid by them, unless compensated in some legal way.
We think the charge made for repayment oí¡ insurance premiums paid on the residence building on the home place a proper one.
Accountants should be' charged for all movables converted by them with legai interest from date of conversion.
We think the best method of disposing of this case is to reverse *980the judgment of the District Court and to remand the cause to the District Court with instructions to Ella Sims, wife of W. H. Jackson, and W. H. Jackson to file a full and final account of their admin-, istration as tutrix and co-tutor of Anna Billingtou, wife of Charles L. Younger, in conformity with the views herein expressed, and it is hereby so ordered, adjudged and decreed. Costs of appeal to be paid by appellees.